*612OPINION

Per Curiam:

Appellant Marianne Shaw sought damages for injuries suffered by her son while he was a passenger in a tractor-trailer vehicle owned by respondent Beehive State Agricultural Co-op, Inc., and driven by respondent Charles Scott. Appellant now appeals from the adverse jury verdict, contending (1) the verdict is contrary to the evidence; (2) it was error for the district court to deny the motion for judgment notwithstanding the verdict; and (3) it was error to deny the motion for new trial. We disagree.
1. The record discloses the jury verdict is supported by substantial evidence, and, thus, we will not disturb it on appeal. Steen v. Gass, 85 Nev. 249, 454 P.2d 94 (1969); Heric v. Christensen, 73 Nev. 6, 306 P.2d 769 (1957).
2. Appellant’s contention that it was error to deny her motion for judgment notwithstanding the verdict is without merit. Such motion for judgment is properly refused where, as here, “ ‘there is evidence tending to support the verdict, or where there is a conflict of evidence, so that the jury could properly decide, either way, even though the conflict is such that the court would be justified in granting a new trial ***.’” Dudley v. Prima, 84 Nev. 549, 551, 445 P.2d 31, 32 (1968).
3. Finally, appellant contends it was error to deny her motion for new trial because of alleged misconduct by the jury foreman. After examining the jurors’ affidavits, we are not persuaded that the trial court abused its discretion in denying a new trial. Cf. Walkowski v. McNally, 87 Nev. 474, 488 P.2d 1164 (1971); McNally v. Walkowski, 85 Nev. 696, 462 P.2d 1016 (1969).
Affirmed.